         Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                                   FOR THE                            2011 JUN -8 PH 12: 40
                             DISTRICT OF VERMONT
                                                                                 CLER}{
JAMES RIVER INSURANCE COMPANY,                    )                   BY           LlfvV
                                                  )                        OE r:-Cff / CL l:i'U~
      Plaintiff,                                  )
                                                  )
              V.                                  )
                                            )
INN-ONE HOME, LLC D/B/A OUR HOUSE )                      Case No. 18-cv-00100
RESIDENTIAL CARE HOMES, PAULA               )
PATORTI, LISA PATORTI, and JUNE F.          )
KELLY, as Executor of the Estate of Marilyn )
F. Kelly,                                   )
                                            )
       Defendants.                          )


       OPINION AND ORDER GRANTING JAMES RIVER INSURANCE
           COMPANY'S MOTION FOR SUMMARY JUDGMENT
                            (Doc. 54)
       Plaintiff James River Insurance Company ("James River") brings this suit against
Defendants Inn-One Home, LLC ("Inn-One"), Paula Patorti, and Lisa Patorti,
(collectively "Defendants") seeking a declaratory judgment that it has no duty to defend
or indemnify Defendants in an underlying state court civil suit (the "Underlying Suit")
based on the alleged neglect, assault, and mistreatment of the late Marilyn F. Kelly ("M.
Kelly") at a residential care facility operated by Inn-One.
       On June 22, 2020, the court granted James River's motion for partial summary
judgment, declaring that James River had no duty to defend or indemnify Defendants in
the Underlying Suit pursuant to the commercial general liability ("CGL") coverage set
forth in Policy Number 00076613-0 (the "Policy"). On September 23, 2020, James River
moved for summary judgment seeking a declaration that it also has no duty to defend or
indemnify Defendants under the Policy's professional liability coverage provisions. On
November 12, 2020, Inn-One opposed the motion and on November 18, 2020, James
            Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 2 of 14




River replied. On May 18, 2021, Defendants submitted supplemental authority and a
hearing was held, at which time the court took the pending motion under advisement.
       James River is represented by Gary M. Burt, Esq. Defendants Inn-One, Paula
Patorti, and Lisa Patorti are represented by Joshua L. Simonds, Esq. Defendant June
Kelly ("J. Kelly"), as executor of the Estate of M. Kelly (the "Estate"), is represented by
Daniel L. Burchard, Esq.
I.     The Undisputed Facts.
       A.       Events Giving Rise to the Claims in the Underlying Suit.
       In May 2015, M. Kelly was admitted to a residential care facility located at 69
Allen Street in Rutland, Vermont operated by Inn-One for residential care related to
dementia. While at Inn-One's facility, M. Kelly was allegedly medicated with the anti-
psychotic drug haloperidol without the consent of her legal guardian. On August 3, 2015,
she fell in her room at Inn-One's facility. On September 4, 2015, she eloped from the
facility, was missing overnight, and located the following day. M. Kelly's elopement was
reported to the Vermont Department of Disabilities, Aging, and Independent Living
("DAIL") on September 10, 2015. J. Kelly, M. Kelly's daughter, threatened to sue the
pharmacy whose employee had held the door open for M. Kelly, allowing her to elope.
       On September 17, 2015, M. Kelly was taken to the emergency room after another
fall at Inn-One's facility. On November 26, 2015, she again was taken to the hospital
after Inn-One staff noticed a bump and laceration on her forehead and bruising and blood
in her hair. On December 15, 2015, M. Kelly went to the emergency room via ambulance
after she fell in her room at Inn-One's facility and was found with blood "streaming
down her face." (Doc. 54-1 at 5, 126.)
       On December 31, 2015, Marissa Flagg, an Inn-One caregiver, verbally assaulted
and intentionally pushed M. Kelly, causing her to fall and suffer injuries (the "Flagg
Assault"). Ms. Flagg was later terminated by Inn-One and criminally prosecuted for




                                              2
          Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 3 of 14




assaulting M. Kelly. 1 When asked at his deposition whether a patient being assaulted and
taken to the hospital for treatment as a consequence "could be an incident that could give
rise to a claim[,]" Inn-One's insurance agent, Charles Rose, responded in the affirmative.
(Doc. 54-12 at 14.)
       Throughout M. Kelly's residence at Inn-One's facility, J. Kelly, Defendant Paula
Patorti, and other Inn-One staff held Care Plan Conferences at which J. Kelly expressed
concerns regarding her mother's meals, medications, and activity level. According to
Defendant Paula Patorti, Inn-One's staff was "always frustrated with [J. Kelly]." (Doc.
54-3 at 27.) At a care conference shortly after the Flagg Assault, J. Kelly told Defendant
Paula Patorti that she had been "questioning staff about events, [Flagg's] history etc." and
was '"forming a union' with other families regarding - menus, meal prep, [c]aregiver
Marissa [Flagg] etc." (Doc. 54-13 at 2.) J. Kelly testified at her deposition that, during
this same conference, Defendant Paula Patorti told her that certain Inn-One staff had
raised concerns about J. Kelly filing professional conduct complaints against them with
respect to their care of M. Kelly.
       On January 15, 2016, M. Kelly was hospitalized. She died ofbronchopneumonia
on February 1, 2016. On March 1, 2016, J. Kelly requested copies of her mother's
records related to her stay at Inn-One's facility.
       On December 11, 2017, the Estate and M. Kelly's children 2 filed the Underlying
Suit against Inn-One in Rutland Superior Court, asserting claims of negligence, breach of
contract, wrongful death, negligent hiring, and violation of Vermont's Consumer
Protection Act arising out oflnn-One's alleged negligent care and supervision and
chemical restraint ofM. Kelly and the Flagg Assault, which they contend contributed to
M. Kelly's death.



1
  Inn-One alleges that it "played an active role in reporting the [Flagg Assault] to authorities and
seeing Marissa Flagg criminally prosecuted and placed on the Elderly Abuse Registry." (Doc. 62
at 3.)
2
 M. Kelly's children were later dismissed from the Underlying Suit in their individual
capacities, leaving the Estate as the sole plaintiff.
                                                 3
            Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 4 of 14




       B.       The James River Insurance Policy.
       In February 2017, Inn-One submitted an application for insurance to James River
(the "Application") which included a section titled "Important Notice" that stated:
       [a]ll known claims and/or incidents that could reasonably result in a claim
       are specifically excluded from coverage. Report all such claims or incidents
       to your current insurer. Your failure to disclose any claim, or incident that
       could reasonably result in a claim, may result in the proposed insurance
       being void and/or subject to rescission.
(Doc. 54-2 at 3.) Defendant Paula Patorti signed the application on behalf oflnn-One. On
the signature page of the Application, a Warranty Statement provided that "[t]he
undersigned authorized officer of the Applicant declares that the statements set forth
herein are the result of said officer's inquiry and, as such, are true, accurate and
complete." Id. at 6.
       Question 1.b. in the Claims Activity and Incident Reporting Procedures section of
the Application asked for information regarding any incidents involving abuse, improper
contact, or that generated a formal complaint or notice from any federal or state
regulatory body. Question 1. b. specifically sought the following information:
       Incident Activity - Please outline the details below regarding any of the
       following incidents that have taken place at any of your facilities for which
       coverage is being requested, but where such incidents have not been
       reported to any insurer:
                Death of a client, patient or resident from other than natural causes;
                Injury to a client, patient or resident that required hospitalization;
                Incident involving abuse, molestation, sexual assault, rape or
                improper contact;
                Incident that generated a formal complaint or notice from any
                federal or state regulatory body;
                Injury resulting from an elopement or unauthorized absence of a
                client, patient or resident;
                Improper medication or improper dosage resulting in hospitalization;
                or
                Decubitus ulcer(s) first acquired under your care that have reached
                Stage IV.


                                                 4
            Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 5 of 14




Id. at 3. Inn-One responded "2" to the "[i]njury to client, patient or resident that required
hospitalization" sub-question and "O" to all remaining sub-questions of Question 1.b. Id.
In the space provided under Question 1.b., Inn-One wrote "Fall/result Fracture Hip[.]" Id.
Question 1.b.1 asked "[a]re there any other known incidents that could reasonably be
expected to result in a claim against the Applicant?" to which Inn-One responded by
checking the "No" box. Id. Other than noting the two incidents, described as "Fall/result
Fracture Hip[,]" no other incidents were disclosed in the Application. Id.
       James River issued the Policy which provides CGL and professional liability
insurance coverage to Inn-One for the period from March 28, 2017 through March 27,
2018. It was the first insurance policy that James River issued to Inn-One.
       The Policy's professional liability coverage is a claims-made-and-reported policy
that applies only to claims made against Inn-One during the policy period and any
extended reporting period. See Doc. 54-15 at 3 (stating that "[t]his policy is on a claims-
made and reported basis which provides liability coverage only if a claim is first made
and reported during the policy period or any applicable extended reporting period"). It
provides that James River will pay "those sums the insured becomes legally obligated to
pay as 'damages' because of 'professional services' rendered or that should have been
rendered to which this insurance applies." (Doc. 54-15 at 29.) "Professional services" are
defined as "professional health care services[.]" Id. at 34. The Policy's professional
liability coverage does not cover any "claim":
       a.       Based on or directly or indirectly arising out of or resulting from:
                ( 1)   A "professional service" rendered prior to the effective date
                       of the first Policy period in a series of uninterrupted renewal
                       policies by us, if any insured knew or could have reasonably
                       foreseen that the "professional service" could give rise to a
                        "claim";
                (2)    Any common fact, circumstances, transaction advice or
                       decision involved in a "professional service" reported as a
                       "claim" or potential "claim" under any prior Policy; or
                (3)    Any "claim", "suit", act, error, or omission disclosed in the
                       application for this Policy;


                                                5
        Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 6 of 14




Id. at 30 (emphasis supplied).
       It is undisputed that the Flagg Assault was not disclosed in the Application
for the Policy. The only issues are whether Inn-One knew or could have
reasonably foreseen that the Flagg Assault could give rise to a claim and whether
Inn-One reported the Flagg Assault under any prior policy.
       C.     The Colony Action.
      In Inn-One Home, LLC dlbla Our House Residential Care Homes v. Colony
Specialty Insurance Company, et al., C.A. No. 2: 19-cv-00 141-cr (the "Colony action"),
Inn-One sought coverage under its March 28, 2016 to March 28, 2017 policy with
Colony, Inn-One's insurer prior to James River's issuance of the Policy, for the claims
arising out of the Underlying Complaint. In the Colony action, Inn-One asserted that
"Colony received notice of the incident involving Marissa Flagg and M[.] Kelly through
its receipt of the [DAIL] Survey" and that "Colony also received notice of incidents
relating to the administration and management of medication for residents through its
receipt of the [DAIL] Survey." (Doc. 54-17 at 5-6, ,i,i 18-19.) Inn-One further alleged
that "[b]ased on receipt of the [DAIL] Survey, the claims made Colony Policy was
triggered[,]" Id. at 6, ,i 20, because "[t]he DAIL [Survey] including its description of the
Flagg [Assault] was appropriately reported to Colony on or around April 7, 2016 ...
when the Colony Policy was still in effect." (Doc. 54-19 at 11.)
       On February 23, 2021, this court issued an Opinion and Order in the Colony action
granting Colony's motion for summary judgment and denying Inn-One's cross-motion
for partial summary judgment. The court held that "[a]lthough the DAIL Report provided
some information related to the potential for a claim, it did not satisfy Inn-One's burden
to actually report an occurrence, offense, or incident[.]" Inn-One Home, LLC v. Colony
Specialty Ins. Co., 2021 WL 694828, at *8 (D. Vt. Feb. 23, 2021). The court further
found that "[b]ecause Inn-One failed to provide notice of an occurrence within the
relevant policy period and failed to report incidents that it knew could give rise to a claim
prior to the commencement of Policy Period 2, it is not entitled to a defense or
indemnification from Colony in the Underlying Suit." Id. at * 10.

                                              6
         Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 7 of 14




II.    Conclusions of Law and Analysis.
       A.     Standard of Review.
       Summary judgment is appropriate when "there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.
56(a). A "material" fact is one that "'might affect the outcome of the suit under the
governing law[,]"' Rodriguez v. Viii. Green Realty, Inc., 788 F.3d 31, 39 (2d Cir. 2015)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)), while "[a] dispute
of fact is 'genuine' if 'the evidence is such that a reasonable jury could return a verdict
for the nonmoving party."' Id. at 39-40 (quoting Anderson, 477 U.S. at 248). On a motion
for summary judgment, the court "constru[es] the evidence in the light most favorable to
the nonmoving party and draw[s] all reasonable inferences in his favor." McElwee v.
Cnty. of Orange, 700 F.3d 635, 640 (2d Cir. 2012).
       The moving party "always bears the initial responsibility of informing the district
court of the basis for its motion, and identifying" the evidence "which it believes
demonstrate[ s] the absence of a genuine issue of material fact." Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986) (internal quotation marks omitted). When the moving party has
carried its burden, its opponent must produce "sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party." Anderson, 477 U.S. at 249.
"A non-moving party cannot avoid summary judgment simply by asserting a
'metaphysical doubt as to the material facts."' Woodman v. WWOR-TV, Inc., 411 FJd 69,
75 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986)).
       In adjudicating a motion for summary judgment, the district court's role "is not to
resolve disputed questions of fact but only to determine whether, as to any material issue,
a genuine factual dispute exists." Kaytor v. Elec. Boat Corp., 609 FJd 537, 545 (2d Cir.
2010). "Credibility determinations, the weighing of the evidence, and the drawing of
legitimate inferences from the facts are jury functions, not those of a judge." Proctor v.
LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).


                                               7
          Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 8 of 14




        B.     Whether Inn-One Knew or Could Have Reasonably Foreseen That Its
               Professional Services Could Give Rise to a Claim.
        James River asserts that Inn-One is not entitled to a defense or indemnification in
the Underlying Suit pursuant to the Policy's prior knowledge exclusion because it knew
or should have reasonably foreseen that the Flagg Assault could give rise to a claim. "An
insurer's duty to defend ... is broader than its duty to indemnify." Garneau v. Curtis &
Bedell, Inc., 610 A.2d 132, 134 (Vt. 1992). The duty to defend applies "whenever it is
clear that the claim against the insured might be of the type covered by the policy[,]" id.,
whereas the duty to indemnify arises only when there is a covered loss or injury. See
Coop. Ins. Cos. v. Woodward, 2012 VT 22,     ~   11, 191 Vt. 348, 353, 45 A.3d 89, 93
(holding that "[i]f a claim is made or suit is brought against an insured for damages
because of bodily injury that is caused by an occurrence, there is coverage under the
policy, unless an exclusion applies.") (internal quotation marks and citation omitted). If
there is no duty to indemnify as a matter of law, there is no duty to defend because "there
is no possible factual or legal basis on which [the insurer] might eventually be obligated
to indemnify." Garl(leau, 610 A.2d at 134 (internal quotation marks and citation omitted).
        '"Claims-made' policies generally restrict coverage to claims made during the
policy period 'without regard to the timing of the damage or injury.' 'Occurrence based'
policies, on the oth~r hand, provide coverage only for injury or property damage 'which
occurs during the policy period."' Bradford Oil Co. v. Stonington Ins. Co., 2011 VT 108,
~   7, 190 Vt. 330, 335, 54 A.3d 983, 987 (quoting Towns v. N Sec. Ins. Co., 2008 VT 98,
~~   28-29, 184 Vt. 322, 341-42, 964 A.2d 1150, 1163-64); see also Inn-One Home, LLC v.
Colony Specialty Ins. Co., 2021 WL 694828, at *5 (D. Vt. Feb. 23, 2021). A claims-made
policy is a "cheaper ... form of coverage specifically designed to limit the insurer's risk
by restricting coverage to claims made during the policy period[.]" Towns, 2008 VT 98 at
~   29, 184 Vt. at 342, 964 A.2d at 1164 (citation and emphasis omitted). Accordingly,
"[d]uring the period the claims-made policy [is] in effect, ... [the insurer is] obligated to
cover a claim only if damages were caused by a[ n] ... incident that occurred during the
claims-made policy period and if the claim was reported to the company while the

                                              8
         Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 9 of 14




claims-made policy [is] in effect." McAlister v. Vt. Prop. & Cas. Ins. Guar. Ass 'n, 2006
VT 85, 113, 180 Vt. 203, 209, 908 A.2d 455,460 (emphasis in original).
      Under Vermont law, "[t]he proper construction oflanguage in an insurance
contract is a question oflaw[.]" Trinder v. Conn. Attorneys Title Ins. Co., 2011 VT 46,
111, 189 Vt. 492, 496, 22 A.3d 493,496 (citation omitted). "An insurance policy is
construed according to its terms and the evident intent of the parties as expressed in the
policy language." Rainforest Chocolate, LLC v. Sentinel Ins. Co., Ltd., 2018 VT 140, 16,
209 Vt. 232, 235, 204 A.3d 1109, 1111 (internal quotation marks and citation omitted).
Courts must "review the language of an insurance contract from the perspective of what a
reasonably prudent person applying for insurance would have understood it to mean."
Woodward, 2012 VT 22 at 19, 191 Vt. at 352-53, 45 A.3d at 93 (internal quotation
marks and citation omitted).
       In this case, the Policy excludes professional liability coverage for any claim
"arising out of or resulting from ... [a] 'professional service' rendered prior to the
effective date of the first Policy period ... if any insured knew or could have reasonably
foreseen that the 'professional service' could give rise to a 'claim[.]"' (Doc. 54-14 at 30.)
"[P]rior-knowledge conditions" like the one contained in the Policy "are common in
claims-made policies because they ensure that only risks of unknown loss are potentially
incurred and prevent an insured from obtaining coverage for the risk of a known loss,
which would be unfair to the insurer." Cohen-Esrey Real Estate Servs., Inc. v. Twin City
Fire Ins. Co., 636 F.3d 1300, 1303 (10th Cir. 2011) (citations omitted); see Colony, 2021
WL 694828, at *8.
       Courts apply a two-part test to determine if a prior knowledge condition precludes
coverage, "asking first, whether the insured had actual knowledge of a suit, act, error or
omission, a subjective inquiry; and second, whether a reasonable professional in the
insured's position might expect a claim or suit to result, an objective inquiry." Metro.
Dist. Comm 'n v. QBE Americas, Inc., 416 F. Supp. 3d 66, 72 (D. Conn. 2019) (emphasis
omitted); see also Cohen-Esrey Real Estate Servs., Inc., 636 F.3d at 1303-04 (applying
two-part, subjective-objective analysis for applicability of prior knowledge condition);

                                              9
         Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 10 of 14




Fishman v. Hartford, 980 F. Supp. 2d 672, 678 (E.D. Pa. 2013) (discussing the "mixed
subjective/objective standard for determining what constitutes prior knowledge of a
possible insurance claim"). Where "reasonable persons can draw but one inference"
regarding "whether the insured has acted reasonably[,]" the objective inquiry may be
resolved by the court as a question of law. Capitol Specialty Ins. Corp. v. Sanford Wittels
& Heisler, LLP, 793 F. Supp. 2d 399,411 (D.D.C. 2011) (citation omitted); see also
Colony, 2021 WL 694828, at *9.
       Although some of the incidents James River cites as giving rise to potential claims
may be common in the care of elderly patients with dementia, even in the light most
favorable to Inn-One, the Flagg Assault is not. Inn-One does not dispute that it had
knowledge of the Flagg Assault through both its termination of Ms. Flagg and her
criminal prosecution. The subjective part of the two-part test is therefore satisfied.
       Inn-One asserts that it did not believe that the Flagg Assault was a potential
claim, 3 however,"[i]t is not necessary that the [insured] have actually formed an
expectation that a claim would be filed." Am. Special Risk Mgmt. Corp. v. Cahow, 192
P.3d 614, 629 (Kan. 2008). Instead, the second part of the test asks whether a reasonable
insured would expect a claim or lawsuit to result. See Cohen-Esrey Real Estate Servs.,
Inc., 636 F.3d at 1304 (finding that, where insured knew that its employee had defrauded
the Department of Housing and Urban Development, had previously been caught
engaging in theft and dishonesty, and had not been fired or subjected to stricter oversight,
"[c]ertainly any insured could reasonably have foreseen that these facts might result in a
[c]laim under this [p]olicy") (internal quotation marks, citation, and emphasis omitted);
Evanston Ins. Co. v. Hearthstone ofSun City, LLC, 2010 WL 1416023, at *2 (D. Ariz.
April 8, 2010) (holding that, where insured knew that a resident at its care facility had
suffered "a potentially serious medical issue ... prior to the inception of' its insurance


3
  In the Colony action, Inn-One contended that "[t]he DAIL (Survey] including its description of
the Flagg [Assault] was appropriately reported to Colony" as a potential claim, (Doc. 54-19 at
11 ), but, in this case, it inconsistently argues that it "had no indication that the Flagg event was a
potential claim" (Doc. 62 at 6.)
                                                  10
           Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 11 of 14




policy and his son had requested medical records, the insured "was thus aware of this
potential error or omission that might result in liability").
         Here, even in the light most favorable to Inn-One, Ms. Flagg's termination and
criminal prosecution rendered it objectively reasonable for Inn-One to expect a claim or
lawsuit to result. Stated differently, because Inn-One "played an active role in reporting
the [Flagg Assault] to authorities and seeing Marissa Flagg criminally prosecuted and
placed on the Elderly Abuse Registry[,]" it could reasonably have foreseen that this
incident could give rise to a claim. (Doc. 62 at 3.) Indeed, no rational fact finder could
reach a different conclusion. See Colony, 2021 WL 694828, at *9 (holding that, as a
matter of law, "it was objectively reasonable for Inn-One to expect a claim or lawsuit to
result" from the Flagg Assault and that "no rational fact finder could reach a different
conclusion").
         Inn-One nonetheless contends that because "[t]he gravamen and causal nexus of
James River's argument is misrepresentation[,]" the affirmative defenses of inquiry
notice, waiver, and 8 V.S.A. § 4205 preclude James River from enforcing the Policy's
prior knowledge exclusion. (Doc. 62 at 11.)4 With regard to notice, it argues that because
James River was aware of the Flagg Assault and other information pertaining to M.
Kelly's care prior to issuing the Policy, it "cannot now avail itself of the prior acts
exclusion for a decision it regrets[.]" Id. at 15. However, James River's knowledge is
irrelevant to the Policy's prior knowledge exclusion which only requires that the insured
"knew or could have reasonably foreseen that the 'professional service' could give rise to
a 'claim'[.]" (54-15 at 30.)
         Inn-One fares no better with its contention that James River waived its rights
under the prior knowledge exclusion by opting to issue the Policy without restrictive
endorsements regarding the Flagg Assault. "[W]aiver is the intentional relinquishment of
a known right and involves both knowledge and intent." City ofBurlington v. Hartford
Steam Boiler Inspection & Ins. Co., 190 F. Supp. 2d 663, 685 (D. Vt. 2002). Under


4
    As James River points out, it does not seek summary judgment on its misrepresentation claim.
                                                 11
        Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 12 of 14




Vermont law, the party claiming a waiver carries the burden of establishing an "intention
permanently to surrender the right in question" and, if the expression of intent is implied,
that it was "unequivocal[.]" Id. at 680-81 (quoting Dunbar v. Farnum, 196 A. 23 7, 241
(Vt. 1938)). James River issued the Policy which unambiguously excludes coverage for
certain claims; Inn-One points to nothing that waived that exclusion. James River did not
need to restrict coverage for the Flagg Assault because its Policy does not cover it in the
first instance. Because James River did not unequivocally express an intent to waive a
Policy provision, Inn-One "had no basis for a reasonable, honest belief that [James River]
intended to forego its right to deny coverage." Anderson v. Coop. Ins. Cos., 2006 VT 1,
112, 179 Vt. 288,292,895 A.2d 155, 159. "In such circumstances, no waiver may be
found." Colony, 2021 WL 694828, at *9 (holding that insurer did not "waive[] its rights
under the prior-knowledge condition [of an insurance policy] by opting not to rescind or
amend" the policy).
       Finally, Inn-One's claim that 8 V.S.A. § 4205 works as an estoppel
misunderstands the nature of James River's argument. 8 V.S.A. § 4205 provides that:
       [t]he falsity of a statement in the application for a policy covered by such
       provisions shall not bar the right to recovery thereunder unless such false
       statement was made with actual intent to deceive or unless it materially
       affected either the acceptance of the risk or the hazard assumed by insurer.
8 V.S.A. § 4205. In seeking summary judgment, James River has not sought to deny
coverage based on alleged misrepresentations in the Application. Instead, it accepted the
Application and provided coverage which is subject to a prior knowledge exclusion.
       Because Inn-One's rendering of professional services to M. Kelly took place
before the effective date of the Policy and because Inn-One knew or could have
reasonably foreseen that the Flagg Assault could give rise to a claim, it is not entitled to a
defense or indemnification from James River in the Underlying Suit. James River's
motion for summary judgment is therefore GRANTED pursuant to the Policy's prior
knowledge exclusion.




                                              12
          Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 13 of 14




       C.     Whether Professional Liability Coverage is Excluded Because Inn-One
              Reported the Claim or Potential Claim under a Prior Policy.
       In the alternative, James River seeks a declaration that because Inn-One has
asserted in its pleadings in the Colony action that it reported the Flagg Assault to Colony,
the exclusion for professional liability coverage based on a "claim" or "potential claim"
reported under a prior policy is triggered.
       "Judicial estoppel prevents a party who secured a judgment in his favor by virtue
of assuming a given position in a prior legal proceeding from assuming an inconsistent
position in a later action." Maharaj v. Bankamerica Corp., 128 F.3d 94, 98 (2d Cir.
1997). It "may be applied to bar a party from asserting a factual position in a given
proceeding only when that party advanced a clearly inconsistent position in a prior
proceeding and that inconsistent position was adopted by the court in some manner[.]" Id.
The Vermont Supreme Court has "not affirmatively adopted judicial estoppel." In re
Chittenden Solid Waste Dist., 2007 VT 28,129, 182 Vt. 38, 51,928 A.2d 1183, 1192
(citing Gallipo v. City ofRutland, 789 A.2d 942, 953 (2001 )).
       Because the court found Inn-One's notice of a claim insufficient in the Colony
action, Inn-One's position was not "adopted by the court" and coverage cannot be
excluded on this basis. See id. (declining to apply judicial estoppel and noting that "[t]he
court in this case never acted on the [party's] earlier position"). The court therefore
DENIES summary judgment and a declaratory judgment on James River's alternative
ground.
                                      CONCLUSION
       For the foregoing reasons, James River's motion for summary judgment (Doc. 54)
is GRANTED, and the court hereby declares that James River has no duty to defend or
indemnify Inn-One for any of the claims in the Underlying Suit pursuant to the Policy's
prior knowledge exclusion.




                                              13
     Case 2:18-cv-00100-cr Document 70 Filed 06/08/21 Page 14 of 14




SO ORDERED.
    Dated at Burlington, in the District of Vermont, this ~day of June, 2021.

                                            ~
                                            Christina Reiss, District Judge
                                             United States District Court




                                       14
